DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, as to the point that the applied prior art fail to teach the recited “polymeric low-k suppressor” with the claimed Mw x C 2 value, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 includes all the components as the ”polymeric low-k suppressor” and therefore, claim 10 does not further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al (US 2014/0242798 A1, herein after “Izawa”) and additionally, in view of Lin (US 2020/0087538).
Izawa discloses a polishing composition of the present invention is used for polishing an object containing a phase-change alloy and is characterized by containing an ionic additive. Examples of the ionic additive include a cationic surfactant, an anionic surfactant, an amphoteric surfactant, and a cationic water-soluble polymer.
The polishing slurry of Izawa comprises an abrasive [0058] The polishing composition of the above embodiment may be prepared by diluting a stock solution of the polishing composition with water. [0027] The polishing composition may contain abrasive grains. The abrasive grains may be any of inorganic particles, organic particles, and organic-inorganic composite particles. Specific examples of the inorganic particles include particles composed of metal oxides, such as silica, alumina, ceria, and titania, silicon nitride particles, silicon carbide particles, and boron nitride particles. 
In Table 1, Izawa discloses Polyvinyl pyrrolidone (average molecular weight: 50,000) with a concentration of 0.1 mass %.
The product Mw X C2 of the Polyvinyl pyrrolidone is 50 mg/mole which is higher than 0.01 wt-% (as defined by the applicant).
It is noted that Izawa does not disclose the exact range of Mw X C2 as claimed by the applicant.
However, the claimed ranges of 55 mg/mol (as of claim 1), 60 mg/mol (as of claim 2); and 75 mg/mol (as of claim 3) would have been obvious over the teachings of Izawa because they are close enough that one of ordinary skill in the art would have expected them to have the same effects. See MPEP 2144.05.I.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Additionally, Lin discloses a CMP composition including water-soluble polymer, like polyvinyl pyrrolidone having a molecular weight of from 5,000 to 300,000 g/mol (e.g., about 5,000, 10,000, 20,000, 30,000, 50,000, 75,000, 100,000, 150,000, 200,000, 250,000 or 300,000).  In some embodiments, the weight-average molecular weight is a value from 5,000 to 300,000 g/mol (e.g., about 5,000, 10,000, 20,000, 30,000, 50,000, 75,000, 100,000, 150,000, 200,000, 250,000 or 300,000).  In some embodiments, the concentration of the water-soluble polymer is about 0.05 wt. % to about 5 wt. % (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lin’s teaching of the water- soluble polymer, resemble as the claimed suppressor into Izawa’s teaching for achieving the polishing selectivity as taught by Lin.	

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713